Citation Nr: 1215789	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-30 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder, to include as secondary to service-connected low back strain with bulging L4-5 and traumatic arthritis.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder, to include as secondary to service- connected low back strain with bulging L4-5 and traumatic arthritis.

4.  Entitlement to special monthly compensation (SMC) based upon the aid and attendance of another or housebound status.  

[The issues of entitlement to service connection for hypertensive cardiovascular disease and myocardial ischemia, to include as secondary to service-connected hypertension; entitlement to service connection for a cervical spine disability, to include as secondary to service-connected low back strain with bulging discs at L4-5 and traumatic arthritis; entitlement to a rating in excess of 20 percent prior to May 27, 1997, for low back strain with bulging discs at L4-5 and traumatic arthritis; entitlement to an increased rating for low back strain with bulging discs at L4-5 and traumatic arthritis, currently evaluated as 40 percent disabling; entitlement to an initial evaluation in excess of 30 percent for dysthymia; entitlement to an initial compensable rating for neurogenic bowel dysfunction; entitlement to an earlier effective date for the grant of secondary service connection for a neurogenic bladder with urinary incontinence; and entitlement to an effective date prior to May 27, 1997, for the award of a total rating based on individual unemployability due to service-connected disabilities, are the subject of a separate Board decision].


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.  As noted above, additional issues from earlier rating actions from the RO that were appealed to the Board earlier (in the 1990's, if  not earlier) will be addressed in a separate Board decision.  




FINDINGS OF FACT

1.  The objective medical evidence demonstrates that the Veteran does not have residuals of a stroke.  

2.  In April 2004, the Board denied service connection for right and left knee disorders on the basis that new and material evidence had not been received to reopen the previously denied claims of service connection in November 1987 and October 1997.  

3.  Evidence received since the denial of service connection for left and right knee disorders does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran's service-connected disabilities do not render him unable to care for his daily needs without requiring the regular aid and attendance of another person; and, he is neither bedridden nor housebound.


CONCLUSIONS OF LAW

1.  Residuals of a stroke were not incurred in, aggravated by, or presumed to have been incurred in active service, nor are they proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disorder has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disorder has not been received.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

4.  The criteria for an award of SMC based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(l),(s) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Residuals of a Stroke

A review of the Veteran's service treatment records reveals that there were no complaints or findings of a stroke or residuals thereof.  The record also does not contain any objective medical findings of a stroke, or residuals thereof, in close proximity to service, providing evidence against this claim.  

The Board notes that the Veteran has expressed his belief that he suffered a stroke, which was caused or aggravated by his service-connected hypertension.  

Evidence of record reveals that in November 2008, the Veteran was seen with complaints of pain affecting his bilateral upper and lower extremities.  The Veteran was noted to have awakened at 2:00 A.M. with nausea and took prescription medication.  At 5:00 A.M. he became nauseated and vomited.  While being taken to the Jackson VAMC he developed bilateral hip pain affecting both sides which extended to his lower extremities with associated weakness associated with pain.  The Veteran described a similar pain developing in his face and radiating down his neck, shoulders and arm in a similar fashion with associated weakness.  There was no headache, chest pain, shortness of breath, seizure, focal weakness, or focal numbness.  He was admitted to the ward with a diagnosis of a stroke.  The Veteran was hospitalized and given various medications as well as occupational and physical therapy.  He was noted to have improved substantially with pain medication and rehabilitation.  

In conjunction with his claim, the Veteran was afforded a VA examination in March 2010.  The examiner indicated that the claims folder was available and had been reviewed.  It was noted that the Veteran was admitted in November 2008 with acute exacerbation of his chronic low back pain and cervalgia with some patchy numbness.  The examiner indicated that he did not see that a diagnosis of a stroke was ever entertained and that no CNS imaging was ever done.  The examiner noted that the Veteran had a long history of hypertension and hypercholesterolemia as risk factors for a stroke.  

The examiner stated that the Veteran reported that he presented with abdominal pain and while in the ER his "body shut down" and he had spreading numbness over the body with paresthesia.  He felt weak and had to sit.  For a time he could not move his legs and then he became totally paralyzed.  He recovered strength over the next 24 hours.  The Veteran stated that sometimes his speech would become garbled or the words would come out wrong.  He also reported having a funny feeling on the left side of his neck when taking a bath.  He noted having dysphagia for solids and sometimes for liquids.  He turned his head to the right to improve that.  He also reported having a little diplopia and feeling off balance.  He noted having numbness in parts of his arms, face, and legs.  He stated that his arms and legs were weak.  

Following physical examination, the examiner stated that the Veteran's history was not consistent with a stroke.  He had subjective left-sided sensory loss that could be due to a stroke or his cervical spine disease.  The examiner indicated that a MRI of the brain was needed.  

The Veteran underwent a MRI of his brain later that month.  The examiner stated that the MRI showed minimal periventricular white matter hyperintensity and that no lacunar or cortical infarcts were present.  The examiner stated that no lacunar infarct was identified that could be responsible for his subjective sensory loss making it more likely that this was related to his cervical spine disease, providing highly probative objective evidence against this claim.  

Additional treatment records demonstrate no treatment or diagnosis of a stroke.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110/1131 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The medical evidence does not indicate that the Veteran currently has residuals of a stroke.  While the Board notes that the Veteran was initially admitted to the hospital in November 2008 with an admitting diagnosis of a stroke, such was not noted at the time of discharge.  The Veteran was afforded a VA examination in March 2010, with the examiner, following a physical examination and a review of a MRI of the brain performed later that month, indicating that no lacunar infarct was identified that could be responsible for his subjective sensory loss, making it more likely that this was related to his cervical spine disease.  

Based on the above, to the extent that the medical evidence addresses whether the Veteran has a current disability of a stroke, or residuals thereof, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  see Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently residuals of a stroke, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case. 

The weight of the evidence is against a finding that the Veteran currently has residuals of a stroke.

A necessary element for establishing service connection- evidence of a current disability-has not been shown.  

For the foregoing reasons, the claim for service connection for residuals of a stroke on a direct, presumptive, or secondary basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

New and Material Evidence

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Right and Left Knee

In an April 2004 decision, the Board denied service connection for right and left knee disorders on the basis that new and material evidence had not been received to reopen the previously denied claims of service connection in November 1987 and October 1997.

In the April 2004 decision, the Board noted that service connection was denied for knee disabilities in a November 1987 rating decision.  It indicated that the originating agency found that the Veteran had a preexisting knee sprain that did not undergo an increase in disability during his military service.  The Veteran was noted to have suffered a sprained knee while playing basketball in high school.  No treatment was provided for the knees in service, and knee laxity without true instability was noted on the initial VA examination conducted in October 1987.  The Board observed that the Veteran was notified of that denial of service connection in a letter, dated in November 1987, and he did not initiate an appeal from that determination. 

The Board noted that the Veteran attempted to reopen his claim for service connection for his knees in May 1997 and that these claims were again denied on the merits in an October 1997 rating decision.  Evidence available at that time included VA medical records showing ongoing evaluation and treatment for knee pain.  X-ray examination in June 1997 showed early degenerative arthritis of the knees.  The Board observed that the Veteran filed a timely notice of disagreement in October 1997 after he was notified of the denial of his claim in October 1997; however, he failed to submit a timely substantive appeal.

The Board then stated that the Veteran attempted to reopen these claims again June 1999.  The Board noted that the evidence received since the October 1997 denial consisted primarily of reports of VA evaluation and treatment pertaining primarily to the service-connected back disability.  It also observed that a January 1998 report of VA outpatient treatment showed that the Veteran complained of leg pain.  The Board further noted that a January 1998 VA examination contained a diagnosis of early degenerative changes in the knees. 

The Board indicated that this evidence was new, inasmuch as it was not previously of record, but was cumulative in nature and thus could not form the basis of a reopened claim.  It also noted that the evidence did not tend to prove the merits of the claim as to the essential element that was specified as the basis for the last final disallowance.  In particular, the new evidence did not suggest that the Veteran's current knee disabilities were related to injury, disease or event noted in service or that the Veteran's current conditions were proximately due to or the result of service-connected disability.  The Board indicated that in view of the foregoing, the evidence received since the October 1997 denial of service connection was not so significant that had to be reviewed in the context of all the evidence in order to fairly decide the Veteran's claim.

Evidence received since the April 2004 Board decision includes VA and private treatment records, including VA examination reports, and numerous statements from the Veteran indicating his belief that his current knee disorders are related to service and in the alternative are caused by his service-connected disabilities.  

The newly added treatment records continue to demonstrate that the Veteran has degenerative joint disease of the knees.  

The statements of the Veteran as to his belief that his current knee problems are caused or aggravated by his service-connected low back disorder were known at the time of the prior denial.  While the Board is sympathetic to his beliefs, they were known at the time of the previous denial and are essentially cumulative and of no probative value.  Simply stated, it is not new.  

As to the additional treatment records that have been associated with claims folder, they do not provide a nexus to service or to the Veteran's service-connected low back disorder or any other service-connected disability.  The basis for the prior denial was that the Veteran did not have a knee disorder related to his period of service, or to a service-connected disability.  Simply stated, it is not material.   

The newly received evidence does not relate to the unestablished element of a nexus between any current right or left knee disorder and service or a service-connected disability, to include the Veteran's low back disorder.  Absent competent evidence of a nexus, the evidence of current disability could not substantiate the claim.  

Accordingly, it does not raise a reasonable possibility of substantiating the claim and is not new and material and the petition to reopen must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but does not find the evidence to be so evenly balanced as to give rise to such doubt.  38 U.S.C.A.  § 5107(b).




Aid and Attendance/Housebound Status

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011).

Determination of this need is subject to the criteria of 3.352.  Under 38 C.F.R. § 3.352, the factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2011).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) (2011).

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is currently service connected for and assigned a 60 percent disability evaluation for degenerative disc disease and spinal stenosis of the lumbar spine and low back strain with bulging disc L4-5, status post laminectomy with traumatic arthritis, rated as 60 percent disabling; dysthymic disorder, rated as 30 percent disabling; neurogenic bladder with urinary incontinence (secondary to service-connected low back strain with bulging disc L4-5 with traumatic arthritis), rated as 20 percent disabling; hypertension, rated as noncompensable; erectile dysfunction, rated as noncompensable; and neurogenic bowel dysfunction, rated as noncompensable.  His combined evaluation is 70 percent, but a total disability evaluation based upon individual unemployability due to service-connected disabilities has been in effect since May 27, 1997. 

In the present case, there is no dispute as to the fact that the Veteran is not in receipt of service connection for a disability rated as 100 percent disabling.  TDIU can be considered a total disability rating for purposes of housebound benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, the Veteran does not have a second disability rating evaluated as 60 percent or more disabling that is separate and distinct from the service-connected disabilities that were the basis for the grant of TDIU.  Therefore, inasmuch as he does not meet the first legal criterion for housebound status, his claim for SMC at a housebound rate must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in a case where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  Moreover, the competent evidence of record does not demonstrate that the Veteran is permanently housebound as a result of his service-connected disabilities.  Consequently, the criteria for SMC based on housebound status are not met. 

Beyond the above, in connection with his claim for SMC, the Veteran was afforded a VA housebound/aid and attendance examination in September 2009.  

The examiner noted the Veteran's service-connected disabilities.  It was indicated that the Veteran drove himself to the examination, proividng factual evidence against his own claim that he is "housebound."  He was 45 minutes late.  The Veteran was not hospitalized nor was he found to be permanently bedridden.  His vision was better than 5/200 in both eyes.  The Veteran indicated that he and his wife managed his benefit payments.  The Veteran described occasional falling episodes.  He stated that his back would give way and that he had fallen 4 to 5 times per year for the past five or six years.  He had sustained no broken bones.  The Veteran was noted to be generally ambulatory and he was able to work around his house performing cleaning chores, etc.  The examiner noted that the Veteran had a number of physical problems.  The examiner stated that the Veteran was able to dress himself, feed himself, attend to his bathroom needs unassisted and was able to bathe himself.  He did not use any assistive devices for ambulation.  He was noted to have fallen on several occasions but this was infrequent.  The examiner stated that the Veteran was not housebound and was able to leave his home unassisted.  The examiner opined that from a general medical standpoint, he was unable to identify any disabilities that would qualify the Veteran for aid attendance.  He reported that his major limitations were related to orthopedic and psychiatric disabilities.  He indicated that the Veteran was ambulatory and was able to leave the home unassisted as needed.

The September 2009 VA psychiatric examiner diagnosed the Veteran as having early onset dysthymic disorder and assigned a GAF score of 61, which he stated reflected mild impairment in employment and social functioning due to the dysthymic disorder.  He found the Veteran's judgment and insight and recent and remote memory to be intact.  Cognitive functions were found to be within normal limits with the exception of his ability to concentrate and retain and delay recall being affected.  He further indicated that the Veteran's psychiatric disorder would not prevent him from acquiring or maintaining employment.  The psychiatric examiner stated that the Veteran was independent with his basic activities of daily living such as bathing, dressing and undressing, eating, mobility, personal hygiene, using the toilet, preparing meals, cleaning up, taking his own medications, and using the phone.  

The examiner also indicated that the Veteran needed help getting in and out of the tub and was not able to drive more than a few blocks due to pain while sitting.

The September 2009 VA orthopedic examiner stated that the Veteran was independent with all activities of daily living and that he occasionally needed his wife's assistance to transfer in and out of the tub due to his back condition.  He was noted to be independent with driving and could independently care for his 8 year old son while his wife worked.  He was also found to be independent with ambulation without an assistive device.  The examiner stated that the Veteran was not homebound, did not have urinary or stool incontinence, and did not need aid and attendance for his spine condition.

In this regard, the Board is aware of the fact that it has remanded issues to the RO in a separate decision regarding the claims of service connection.  However, even if the Board assumes that these disabilities will be service connected (for the sake of the SMC issue only), it does not provide a basis to grant his claim.  Simply stated, even if the Board assumes that all of the Veteran's disabilities are service connected, the VA examination above provides particularly negative evidence against this claim, clearly indicating that that Veteran is not entitled to SMC, outweighing the Veteran's lay statements and all other evidence that supports this claim. 

The Board notes that evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a) (2011).

The medical evidence does not reflect that the Veteran's service-connected disabilities, or service-connected and nonservice-connected disabilities, have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants or nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The evidence also does not reflect that the Veteran has a condition which, through its essential character, actually requires that he remain in bed.  Hence, the Board finds that the evidence reflects that the Veteran's service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Under these circumstances, the Board finds that the claim for SMC based on the need for aid and attendance or housebound status must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent, probative evidence simply does not support the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claim of whether new and material evidence has been received to reopen the claims of service connection for left and right knee disorders, the Court has held that the VCAA notice in a new and material evidence claim must include (with some degree of specificity) notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a February 2010 letter, the RO notified the Veteran that he had been previously denied service connection for the above claims..  The RO informed the Veteran of the reason for the previous denials.  The RO stated that in order for the Veteran to reopen this claim, new and material evidence was needed.  He was told that new and material evidence was evidence that raised a reasonable possibility of substantiating the claim.  Therefore, the evidence he submitted had to relate to this fact.  Hence, the Veteran was made aware of the reasons for the prior denial.

As it relates to all issues, the Veteran's status has been substantiated.  With regard to the stroke and knee issues, the Board notes that in the February 2010 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession.  The Veteran was also notified of the effective date and disability rating elements in the same letter.  

As it relates ot the claim for SMC on the basis of being housebound and/or needing aid and attendance, the Board notes that in an August 2009 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession.  The Veteran was also notified of the effective date and disability rating elements in the same letter.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained. 

As it relates to the necessity for an examination, the Board notes that with regard to the issues of whether new and material evidence has been received to reopen the previously denied claims of service connection, there is no duty to provide for one prior to reopening the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2011).

With regard to the issues of service connection for residuals of a stroke, the Veteran was afforded a VA examination in March 2010.  The results from this examination are sufficient in order to properly address the Veteran's claim.  

As it relates to the SMC issue, the Veteran was afforded several VA examinations in September 2009.  The results from these examinations are sufficient in order to properly address the Veteran's claim.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and the ability to provide testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

Service connection for residuals of a stroke is denied.  

New and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disorder not having been received, the petition to reopen is denied.

New and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disorder not having been received, the petition to reopen is denied.

Entitlement to SMC based on the need for regular aid and attendance or housebound status is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



